DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s Remarks filed 02/01/2022 in response to a non-final office action dated 11/05/2021. Claims 6, 9, 10 and 19 are canceled. Claims 1-5, 7-8, 11-18 and 20 are pending.

Response to Arguments
Applicant’s arguments filed 02/01/2022, with respect to the rejection(s) of claims 1, 2, 7, 14, 15 and 20 under 103 rejection have been fully considered and are not persuasive.  
Regarding claim 1, Applicant, in pages 9-16 of the remarks, argues that the cited prior art references fail to teach:
“determining the second CAPC based on one or more logical channels and one or more medium access control (MAC) control elements (CEs) that are multiplexed in a MAC protocol data unit (PDU)” as recited in claim 1.
The Examiner respectfully disagrees.
As for the limitation “determining the second CAPC based on … one or more medium access control (MAC) control elements (CEs) that are multiplexed in a MAC protocol data unit (PDU)”, prior art Bergström teaches on page 11, lines 6-16, Fig. 4: Illustrated embodiment where UE determines that a transmission includes two MAC CE associated with two CAPCs (i.e. a first MAC CE associated with a first CAPC, and a second MAC CE associated with a second CAPC, and the UE performs an action based on a rule (Step 806/Step 406) to distinguish between the two CAPC.)
As for the limitation “determining the second CAPC based on one or more logical channels”, Examiner would point to Bergström page 14, lines 5-11: Bergström teaches associating a logical channel/logical channel group to a CAPC, in order to associate a transmission to a CAPC. For example, a first bearer may be associated with a first CAPC, while a second bearer is associated with a second CAPC (lines 8-10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergström (WO 2017/163185A1), hereinafter “Bergström”, in view of Yang, et al. (US 2017/0238342 A1), hereinafter “Yang”.
 
Regarding claim 1, Bergström teaches: 
A method, comprising: 
receiving, by a processor of an apparatus implemented in a user equipment (UE) (Bergström, page 20, line 29: wireless device also referred to as a UE. Page 21, lines 5-10: processor executes instructions to provide some or all functions of this wireless device), from a network node of a wireless network a radio resource control (RRC) configuration indicating a first channel access priority class (CAPC) for one or more logical channels (Bergström, page 17, lines 26-29: In Step 802, the UE receives from a network node an indicator via RRC that indicates a mapping between one or more types of traffic and one or more types of classes, such as channel access priority classes or CAPCs. Page 18, line 7: mapping may associate the class with logical channels.); 
…
determining, by the processor, a second CAPC to be used for a listen- before-talk (LBT) procedure (Bergström, page 18, lines 19-20, 28-29: Step 806, the UE determines the class for the procedure (such as the look-before-talk LBT procedure) to perform for determining whether the UE can transmit in a channel)  based on the indicated CAPC determination method  (Bergström, Page 18, lines 19-20: Step 806, the UE then uses the mapping to determine the class to use during the (LBT) procedure. The UE may select the higher priority CAPC (Step 806 may include Steps 406)); and 
performing, by the processor, the LBT procedure using the second CAPC to detect whether a channel is clear for transmission (Bergström, page 18, lines 28-31: Step 808, the UE performs the procedure for determining whether the UE can transmit in the channel, such as a look-before-listen LBT procedure.)
wherein the CAPC determination method comprises: 
determining the second CAPC based on one or more logical channels and one or more medium access control (MAC) control elements (CEs) that are multiplexed in a MAC protocol data unit (PDU) (Bergström, page 11, lines 6-16, Fig. 4: Illustrated embodiment where UE determines that a transmission includes two MAC CE associated with two CAPCs (i.e. a first MAC CE associated with a first CAPC, and a second MAC CE associated with a second CAPC, and the UE performs an action based on a rule (Step 806/Step 406) to distinguish between the two CAPC.); and 

Bergström does not teach:
receiving, by the processor, from the network node an uplink (UL) grant indicating a CAPC determination method;
And determining the second CAPC using a CAPC signaled in the UL grant.
However, Yang teaches the UL grant:
receiving, by the processor (Yang, [0028-0029] Processor 213), from the network node an uplink (UL) grant indicating a CAPC determination method; 
… and determining the second CAPC using a CAPC signaled in the UL grant. (Yang, [0035], Lines 13, 15-18: The CAPC is determined by the eNB and signaled to the UE with the uplink (UL) grant, which is transmitted over an unlicensed carrier (within an unlicensed spectrum). The CAPC is determined by the eNB and signaled to the UE via PDCCH associated with the uplink grant. The UE performs the LBT procedure using LBT parameters associated with the corresponding CAPC.)  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional means for determining one or more CAPCs to associate with the LBT procedure, with the motivation being to more accurately associate a class to the LBT procedure in regard to the latest and most accurate set of LBT parameters (Yang [0035], line 3-4).

Regarding claim 2, Bergström teaches:
the determining of the second CAPC comprises determining the first CAPC for the one or more logical channels to be the second CAPC which is used in determining one or more LBT parameters regarding the LBT procedure (Bergström, page 11, lines 9-11, page 18, lines 25-27: Step 406, the UE can consider a first CAPC and a second CAPC indicating mapping between one or more types of traffic and one or more classes for the parameters for the LBT procedure, and a determination method, in Step 806 use the mapping to determine which class to use during the procedure, that is select the higher priority of the two CAPCs for the transmission (Step 806 can comprise Step 406). If the higher priority provides a higher likelihood of acquiring the channel for transmission, then that class would be selected.).

Regarding claim 7, Bergström teaches:
the indication of the CAPC determination method is included in the RRC configuration that indicates the first CAPC for the one or more logical channels or in a separate RRC configuration (Bergström, page 17, lines 26-29: In Step 802, the UE receives from a network node an indicator via RRC that indicates a mapping between one or more types of traffic and one or more types of classes, such as channel access priority classes or CAPCs. Page 18, line 7: mapping may associate the class with logical channels.)

Regarding claim 14, Bergström teaches:
An apparatus implementable in a user equipment (UE), comprising: 
a transceiver configured to wirelessly communicate with a network node of a wireless network (Bergström , page 20, line 32, page 21, line 1, also Fig 10: transceiver facilitates wireless communication between the network node and the UE) and
a processor coupled to the transceiver and configured to perform operations comprising:
receiving, via the transceiver, (Bergström, Fig 10, showing transceiver coupled to processor coupled to memory for executing instructions for this procedure) from the network node of a wireless network a radio resource control (RRC) configuration indicating a first channel access priority class (CAPC) for one or more logical channels (Bergström, page 17, lines 26-29: In Step 802, the UE receives from a network node an indicator via RRC that indicates a mapping between one or more types of traffic and one or more types of classes, such as channel access priority classes or CAPCs. Page 18, line 7: mapping may associate the class with logical channels.); 
…
determining a second CAPC to be used for a listen-before-talk (LBT) procedure (Bergström, page 18, lines 19-20, 28-29: Step 806, the UE determines the class for the procedure (such as the look-before-talk LBT procedure) to perform for determining whether the UE can transmit in a channel) based on the indicated CAPC determination method (Bergström, Page 18, lines 19-20: Step 806, the UE then uses the mapping to determine the class to use during the (LBT) procedure. The UE may select the higher priority CAPC (Step 806 may include Steps 406)); and 
performing, via the transceiver, the LBT procedure using the second CAPC to detect whether a channel is clear for transmission (Bergström, page 18, lines 28-31: Step 808, the UE performs the procedure for determining whether the UE can transmit in the channel, such as a look-before-listen LBT procedure.),
wherein the CAPC determination method comprises: 
determining the second CAPC based on one or more logical channels and one or more medium access control (MAC) control elements (CEs) that are multiplexed in a MAC protocol data unit (PDU) (Bergström, page 11, lines 6-16, Fig. 4: Illustrated embodiment where UE determines that a transmission includes two MAC CE associated with two CAPCs (i.e. a first MAC CE associated with a first CAPC, and a second MAC CE associated with a second CAPC, and the UE performs an action based on a rule (Step 806/Step 406) to distinguish between the two CAPC.); and 
…
	Bergstrom does not teach:
receiving, via the transceiver, from the network node an uplink (UL) grant indicating a CAPC determination method 
determining the second CAPC using a CAPC signaled in the UL grant.
	However, Yang teaches:
receiving, via the transceiver, from the network node an uplink (UL) grant indicating a CAPC determination method 
determining the second CAPC using a CAPC signaled in the UL grant. (Yang, [0035], Lines 13, 15-18: The CAPC is determined by the eNB and signaled to the UE with the uplink (UL) grant, which is transmitted over an unlicensed carrier (within an unlicensed spectrum). The CAPC is determined by the eNB and signaled to the UE via PDCCH associated with the uplink grant.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional means for determining one or more CAPCs to associate with the LBT procedure, with the motivation being to more accurately associate a class to the LBT procedure in regard to the latest and most accurate set of LBT parameters (Yang [0035], line 3-4)

Regarding claim 15, Bergström teaches:
in determining the second CAPC, the processor is configured to determine the first CAPC for the one or more logical channels to be the second CAPC which is used in determining one or more LBT parameters regarding the LBT procedure (Bergström, page 11, lines 9-11, page 18, lines 19-27: Step 406, the UE can consider a first CAPC and a second CAPC indicating mapping between one or more types of traffic and one or more classes for the parameters for the LBT procedure, and a determination method, in Step 806 use the mapping to determine which class to use during the procedure, that is select the higher priority of the two CAPCs for the transmission (Step 806 can comprise Step 406). If the higher priority provides a higher likelihood of acquiring the channel for transmission, then that class would be selected.).

Regarding claim 20, Bergström teaches:
wherein the indication of the CAPC determination method is included in the RRC configuration that indicates the first CAPC for the one or more logical channels or in a separate RRC configuration (Bergström, page 17, lines 26-29: In Step 802, the UE receives from a network node an indicator via RRC that indicates a mapping between one or more types of traffic and one or more types of classes, such as channel access priority classes or CAPCs. Page 18, line 7: mapping may associate the class with logical channels.). 

Claims 3-5, 8, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bergström, in view of Yang, in further view of Wang (CN 106231614 A), hereinafter “Wang”. 

Regarding claim 3, Bergström does not teach:
receiving, by the processor, from the network node an UL grant; and 
performing, by the processor, an UL transmission to the network node in a New Radio unlicensed spectrum (NR-U) responsive to the LBT procedure indicating the channel being clear for transmission.
However, Yang teaches:
receiving, by the processor, from the network node an UL grant (Yang, [0035], Lines 13, 15-18: The CAPC is determined by the eNB and signaled to the UE with the uplink (UL) grant, which is transmitted over an unlicensed carrier (within an unlicensed spectrum). The UE performs the LBT procedure using LBT parameters associated with the corresponding CAPC.) and 
performing, by the processor (Yang, [0028-0029] Processor 213), the UL transmission to the network node in a … unlicensed spectrum … responsive to the LBT procedure indicating the channel being clear for transmission (Yang [0031], Lines 1-5: Based on the LBT procedure, the transmitter is allowed to transmit signals onto a shared wireless medium, depending on a clear channel assessment (CCA) indication that the channel is idle.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional means for determining one or more CAPCs to associate with the LBT procedure, with the motivation being to more accurately associate a class to the LBT procedure in regard to the latest and most accurate set of LBT parameters (Yang [0035], line 3-4).  
Bergström and Yang each alone or combined do not teach that the unlicensed spectrum is the New Radio unlicensed spectrum (NR-U). 
However, Wang teaches that the unlicensed spectrum is the New Radio unlicensed spectrum (NR-U), for performing an LBT procedure to determine whether to transmit in the idle channel (Wang, Fig 2, Steps S201-S203,  when a new radio NR service is transmitted on the unlicensed frequency band, the NR service performs an LBT mechanism before occupying the channel. When the channel is in an idle state, NR traffic can be performed.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström and Yang with the teachings of Wang to have the LBT procedure utilized on the New Radio unlicensed spectrum with the motivation to promote co-existence and improved utilization of spectrum resources between various unlicensed spectrum users, such as unlicensed WiFi (802.11) and growing NR services such as enhanced mobile broadband and Internet of Things (IoT)  (Wang, Background)

Regarding claim 4, Bergström does not teach:
receiving of the UL grant comprises receiving the UL grant along with at least one of:
a third CAPC; and 
the CAPC determination method.
However, Yang teaches:
receiving of the UL grant comprises receiving the UL grant along with a third CAPC. (Yang, [0035], lines 16-18: The CAPC is determined by the eNB and signaled to the UE via PDCCH associated with the uplink grant.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional means for determining one or more CAPCs to associate with the LBT procedure, with the motivation being to more accurately associate a class to the LBT procedure in regard to the latest and most accurate set of LBT parameters (Yang [0035], line 3-4).

Regarding claim 5, Bergström does not teach:
determining of the second CAPC comprises determining the third CAPC received with the UL grant to be the second CAPC which is used in determining one or more LBT parameters regarding the LBT procedure.
However, Yang teaches:
determining of the second CAPC comprises determining the third CAPC received with the UL grant to be the second CAPC which is used in determining one or more LBT parameters regarding the LBT procedure.  (Yang, [0035], lines 16-18: The CAPC for the LBT procedure (second CAPC) is determined by the eNB, and signaled to the UE via PDCCH associated with the uplink grant. The UE performs the procedure using the LBT parameters associated with the CAPC.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional means for determining one or more CAPCs to associate with the LBT procedure, with the motivation being to more accurately associate a class to the LBT procedure in regard to the latest and most accurate set of LBT parameters (Yang [0035], line 3-4).

Regarding claim 8, Bergström teaches:
 … 
determining, by the processor based on the indicated CAPC determination method (Bergström, page 21, lines 5-10: processor), a CAPC to be used for a listen- before-talk (LBT) procedure (Bergström, page 18, lines 19-20, 28-29: Step 806, the UE determines the class for the procedure (such as the look-before-talk LBT procedure) to perform for determining whether the UE can transmit in a channel)  based on one or more logical channels and one or more medium access control (MAC) control elements (CEs) that are multiplexed in a MAC protocol data unit (PDU) (Bergström, page 11, lines 6-16, Fig. 4: Illustrated embodiment where UE determines that a transmission includes two MAC CE associated with two CAPCs (i.e. a first MAC CE associated with a first CAPC, and a second MAC CE associated with a second CAPC, and the UE performs an action based on a rule (Step 806/Step 406) to distinguish between the two CAPC.);  
performing, by the processor, the LBT procedure using a second CAPC to detect whether a channel is clear for transmission (Bergström, page 18, lines 28-31: Step 808, the UE performs the procedure for determining whether the UE can transmit in the channel, such as a look-before-listen LBT procedure.); 
…
Bergström does not teach:
receivinq, by a processor of an apparatus implemented in a user equipment (UE), from a network node of a wireless network an uplink (UL) grant indicating a channel access priority class (CAPC) determination method; …
performing, an UL transmission to the network node in a New Radio unlicensed spectrum (NR-U) responsive to the LBT procedure indicating the channel being clear for transmission.
However, Yang teaches:
receivinq, by a processor of an apparatus implemented in a user equipment (UE), from a network node of a wireless network an uplink (UL) grant indicating a channel access priority class (CAPC) determination method (Yang, [0035], Lines 13, 15-18: The CAPC is determined by the eNB and signaled to the UE with the uplink (UL) grant, which is transmitted over an unlicensed carrier (within an unlicensed spectrum). The CAPC is determined by the eNB and signaled to the UE via PDCCH associated with the uplink grant.
performing, an UL transmission to the network node in a … spectrum responsive to the LBT procedure indicating the channel being clear for transmission. (Yang [0031], Lines 1-5: Based on the LBT procedure, the transmitter is allowed to transmit signals onto a shared wireless medium, depending on a clear channel assessment (CCA) indication that the channel is idle.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional means for determining one or more CAPCs to associate with the LBT procedure, with the motivation being to more accurately associate a class to the LBT procedure in regard to the latest and most accurate set of LBT parameters (Yang [0035], line 3-4). Also Yang teaches to follow through with sending an uplink transmission when the channel is clear with the motivation to provide proper synchronization of the uplink transmission, and fair and efficient spectrum sharing of the unlicensed wireless spectrum with other users such as WiFi. (Yang [0006])  
Bergström and Yang each alone or combined do not teach that the unlicensed spectrum is the New Radio unlicensed spectrum (NR-U). 
However, Wang teaches that the unlicensed spectrum is the New Radio unlicensed spectrum (NR-U), for performing an LBT procedure to determine whether to transmit in the idle channel (Wang, Fig 2, Steps S201-S203: when a new radio NR service is transmitted on the unlicensed frequency band, the NR service performs an LBT mechanism before occupying the channel. When the channel is in an idle state, NR traffic can be performed.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström and Yang with the teachings of Wang to have the LBT procedure utilized on the New Radio unlicensed spectrum with the motivation to promote co-existence and improved utilization of spectrum resources between various unlicensed spectrum users, such as unlicensed WiFi (802.11) and growing NR services such as enhanced mobile broadband and Internet of Things (IoT)  (Wang, Background)

Regarding claim 11, Bergström teaches:
receiving, by the processor, from the network node a radio resource control (RRC) configuration indicating a CAPC for the one or more logical channels (Bergström, page 17, lines 26-29: In Step 802, the UE receives from a network node an indicator via RRC that indicates a mapping between one or more types of traffic and one or more types of classes, such as channel access priority classes or CAPCs. Page 18, line 7: mapping may associate the class with logical channels.), 
wherein the indication of the CAPC determination method indicates a UE-based determination method (Bergström, page 18, lines 19-20, 28-29, Steps 802-806: the UE determines the class for the procedure (such as look-before-talk LBT procedure) to perform for determining whether the UE can transmit in a channel. The UE determines the CAPC, i.e. a UE-based determination method.), and 
wherein the determining of the CAPC to be used for the LBT procedure further comprises determining the CAPC for the one or more logical channels to be the CAPC to be used for the LBT procedure. (Bergström, page 11, lines 9-11, page 18, lines 25-27: Step 406, the UE can consider a first CAPC and a second CAPC indicating mapping between one or more types of traffic and one or more classes for the parameters for the LBT procedure, and a determination method, in Step 806 use the mapping to determine which class to use during the procedure. Page 18, line 7: mapping may associate the class with logical channels.)

Regarding claim 12, Bergström does not teach:
wherein the indication of the CAPC determination method indicates a network-based determination method, and 
wherein the determining of the CAPC to be used for the LBT procedure further comprises determining a CAPC received along with the UL grant to be the CAPC to be used for the LBT procedure.
However, Yang teaches:
wherein the indication of the CAPC determination method indicates a network-based determination method (Yang, [0035], lines 16-18: The CAPC for the LBT procedure (second CAPC) is determined by the eNB, also meaning ‘network-based’, i.e. by the network node in this case. Further, the CAPC is signaled to the UE via PDCCH associated with the uplink grant. The UE performs the procedure using the LBT parameters associated with the CAPC.), and 
wherein the determining of the CAPC to be used for the LBT procedure comprises determining a CAPC received along with the UL grant to be the CAPC to be used for the LBT procedure (Yang, [0035], Lines 13, 15-18: The CAPC is determined by the eNB and signaled to the UE with the uplink (UL) grant. The UE performs the LBT procedure using LBT parameters associated with the corresponding CAPC.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional methods and parameters, via the UL grant, to determine the class (CAPC) for the LBT procedure with the motivation to include more options to address additional unlicensed wireless spectrum, and accommodate the exponential rise in UE and new services such as IoT, Internet of Things. (Yang [0004].) 

Regarding claim 13, Bergström teaches:
receiving, by the processor, from the network node a radio resource control (RRC) configuration indicating a first CAPC for the one or more logical channels (Bergström, page 17, lines 26-29: In Step 802, the UE receives from a network node an indicator via RRC that indicates a mapping between one or more types of traffic and one or more types of classes, such as channel access priority classes or CAPCs. Page 18, line 7: mapping may associate the class with logical channels.); 
wherein the determining of the CAPC to be used for the LBT procedure comprises: 
determining the first CAPC for the one or more logical channels to be the CAPC to be used for the LBT procedure  (Bergström, page 17, lines 26-29: Step 802, the UE receives an indicator via the RRC signaling that is (or determines) a mapping between one or more types of traffic and one or more types of classes or CAPCs. Page 18, lines 19-20: Step 806, the UE then uses the mapping to determine the class to use during the (LBT) procedure. The UE may select the higher priority CAPC (Step 806 may include Steps 406)) responsive to the indication of the CAPC determination method indicating a UE-based determination method (Bergström, page 18, lines 19-20, 28-29: Steps 802-806, the UE determines the class for the procedure (such as the look-before-talk LBT procedure) to perform for determining whether the UE can transmit in a channel. The UE determines the CAPC, i.e. a UE-based determination method.), 
…
Bergström does not teach:
wherein the determining of the CAPC to be used for the LBT procedure comprises: 
determining a second CAPC received along with the UL grant to be the CAPC to be used for the LBT procedure responsive to the indication of the CAPC determination method indicating a network- based determination method.
However, Yang teaches:
wherein the determining of the CAPC to be used for the LBT procedure comprises: 
determining a second CAPC received along with the UL grant to be the CAPC to be used for the LBT procedure responsive to the indication of the CAPC determination method indicating a network- based determination method (Yang, [0035], lines 16-18: The CAPC for the LBT procedure (second CAPC) is determined by the eNB, meaning ‘network-based’, i.e. by the network node in this case. Further, the CAPC is signaled to the UE via PDCCH associated with the uplink grant. The UE performs the procedure using the LBT parameters associated with the CAPC.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teaching of Yang to offer a second, beneficial method for determining the CAPC for the LBT procedure, with the motivation to improve uplink LBT prioritization performance and efficient spectrum utilization, in light of future NR services such as Massive Internet of Things Communications (MECH) that need to support connections of people and objects over 100 million/sq kilometer.

Regarding claim 16, Bergström does not teach:
receiving, via the transceiver, from the network node an UL grant; and  29 Attorney Docket No.: MDTK.0428US 
Inventorship: Mehmet Kunt et al.performing, via the transceiver, an UL transmission to the network node in a New Radio unlicensed spectrum (NR-U) responsive to the LBT procedure indicating the channel being clear for transmission.
However, Yang teaches:
receiving, via the transceiver, from the network node an UL grant (Yang, [0028-0029] Transceiver 216. [0035], Lines 13, 15-18: The CAPC is determined by the eNB and signaled to the UE with the uplink (UL) grant,); and  29 Attorney Docket No.: MDTK.0428US 
Inventorship: Mehmet Kunt et al.performing, via the transceiver, the UL transmission to the network node in a … unlicensed spectrum … responsive to the LBT procedure indicating the channel being clear for transmission Yang, [0035], Lines 13, 15-18: The UE performs the LBT procedure using LBT parameters associated with the corresponding CAPC. Yang [0031], Lines 1-5: Based on the LBT procedure, the transmitter is allowed to transmit signals onto a shared wireless medium, depending on a clear channel assessment (CCA) indication that the channel is idle.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional means for determining one or more CAPCs to associate with the LBT procedure, with the motivation being to more accurately associate a class to the LBT procedure in regard to the latest and most accurate set of LBT parameters (Yang [0035], lines 3-4).  
Bergström and Yang each alone or combined do not teach that the unlicensed spectrum is the New Radio unlicensed spectrum (NR-U). 
However, Wang teaches that the unlicensed spectrum is the New Radio unlicensed spectrum (NR-U), for performing an LBT procedure to determine whether to transmit in the idle channel (Wang, Fig 2, Steps S201-S203:  when a new radio NR service is transmitted on the unlicensed frequency band, the NR service performs an LBT mechanism before occupying the channel. When the channel is in an idle state, NR traffic can be performed.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström and Yang with the teachings of Wang to have the LBT procedure utilized on the New Radio unlicensed spectrum with the motivation to promote improved utilization and co-existence of spectrum resources between various unlicensed spectrum users, such as unlicensed WiFi (802.11) and growing NR services such as enhanced mobile broadband and Internet of Things (IoT)  (Wang, Background)

Regarding claim 17, Bergström does not teach:
receiving of the UL grant, the processor is configured to receive the UL grant along with at least one of :
a third CAPC; and
the CAPC determination method.
However, Yang teaches:
receiving the UL grant, the processor is configured to receive the UL grant along with a third CAPC (Yang, [0035], Lines 13, 15-18: The CAPC is determined by the eNB and signaled to the UE with the uplink (UL) grant. The UE performs the LBT procedure using LBT parameters associated with the corresponding CAPC.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional means for determining one or more CAPCs to associate with the LBT procedure, with the motivation being to more accurately associate a class to the LBT procedure in regard to the latest and most accurate set of LBT parameters (Yang [0035], lines 3-4).

Regarding claim 18, Bergström does not teach:
determining of the second CAPC comprises determining the third CAPC received with the UL grant to be the second CAPC which is used in determining one or more LBT parameters regarding the LBT procedure.
However, Yang teaches:
determining of the second CAPC comprises determining the third CAPC received with the UL grant to be the second CAPC which is used in determining one or more LBT parameters regarding the LBT procedure.  (Yang, [0035], lines 16-18: The CAPC for the LBT procedure (second CAPC) is determined by the eNB, and signaled to the UE via PDCCH associated with the uplink grant. The UE performs the procedure using the LBT parameters associated with the CAPC.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional means for determining one or more CAPCs to associate with the LBT procedure, with the motivation being to more accurately associate a class to the LBT procedure in regard to the latest and most accurate set of LBT parameters.  (Yang [0035], lines 3-4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461